MEMORANDUM **
Jose Jesus Moreno-Serna, and his wife, Norma G. Borja-Lozano, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“U”) decision denying their applications for cancellation of removal. We dismiss in part and deny in part.
We lack jurisdiction over petitioner’s contention that the IJ should have sua sponte raised ineffective assistance of counsel because petitioners failed to administratively exhaust this claim with the BIA. See 8 U.S.C. § 1252(d)(1); Hernandez-Barron v. Ashcroft, 358 F.3d 674, 677-78, 2004 WL 235480 at *2-3 (9th Cir.2003).
Petitioner’s contention that the BIA’s summary affirmance procedure violates due process is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.